AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Bryan E. Mott,
                                                                    )
                            Plaintiff,
                                                                    )
                        v.                                                  Civil Action No.       3:18-cv-01310-JFA-SVH
                                                                    )
   PHH Mortgage Corporation doing business as                       )
 Nationstar Mortgage doing business as Mr. Cooper,                  )
                          Defendants.


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the respondent (name)
recover costs from the plaintiff (name)                       .

O the plaintiff, Bryan E. Mott, shall take nothing of the defendant, PHH Mortgage Corporation doing business as
Nationstar Mortgage doing business as Mr. Cooper, and this action is dismissed without prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Honorable Shiva V. Hodges, United States Magistrate Judge, granting the Plaintiff’s motion to
voluntarily dismiss Defendant PHH Mortgage Corporation.



Date: January 9, 2019                                                      ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
